

EXHIBIT 10.3

PURCHASE AND SALE AGREEMENT


BY AND BETWEEN


ASHFORD TRS VI CORPORATION,
a Delaware corporation


ASHFORD HOSPITALITY SELECT, INC.,
a Maryland corporation


and


ASHFORD HOSPITALITY SELECT LIMITED PARTNERSHIP,
a Delaware limited partnership






February 18, 2015












--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I BASIC TRANSACTION1
Section 1.1Basic Transaction 1
Section 1.2Consideration 2
Section 1.3Omitted. 2
Section 1.4Further Action 2
ARTICLE II CLOSING PROCEDURES3
Section 2.1Conditions to Closing 3
Section 2.2Documents to be Delivered at Closing 4
Section 2.3Termination of the Offering 6
Section 2.4Effect of Termination 6
Section 2.5Closing Costs 6
Section 2.6Tax Withholding 6
ARTICLE III REPRESENTATIONS AND WARRANTIES OF ASHFORD SELECT ENTITIES 6
Section 3.1Organization of the Ashford Select Entities 6
Section 3.2Authority 6
Section 3.3Noncontravention 6
Section 3.4Litigation 7
Section 3.5Limited Activities 7
Section 3.6No Other Representations and Warranties 7
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER7
Section 4.1Organization of Seller, Purchased Entity and Subsidiary Entities 7
Section 4.2Authorization of Transaction 7
Section 4.3Authority to Conduct Business 8
Section 4.4Noncontravention 8
Section 4.5No Encumbrances 8
Section 4.6No Other Agreements to Sell 9
Section 4.7Title to Assets 9
Section 4.8Compliance With Laws 9
Section 4.9Licenses and Permits 9
Section 4.10Environmental Matters 10
Section 4.11Taxes 10



i



--------------------------------------------------------------------------------




Section 4.12Litigation 10
Section 4.13No Insolvency Proceedings 10
Section 4.14Existing Loan 10
Section 4.15Material Documents 11
Section 4.16No Other Representations and Warranties 11
ARTICLE V COVENANTS11
Section 5.1Covenants of Seller 11
Section 5.2Commercially Reasonable Efforts 12
Section 5.3Covenants of the Ashford Select Entities. 12
ARTICLE VI TAX MATTERS13
Section 6.1Tax Returns 13
Section 6.2Cooperation 14
Section 6.3Transfer Taxes 14
Section 6.4Tax Contests 14
ARTICLE VII INDEMNITY OBLIGATIONS 15
Section 7.1Indemnity 15
Section 7.2Notice of Claims 17
Section 7.3Third Party Claims 17
Section 7.4Procedure for Indemnification 17
Section 7.5Expiration 18
Section 7.6Limitations on Indemnification 18
Section 7.7Exclusive Remedy 18
ARTICLE VIII GENERAL PROVISIONS18
Section 8.1Additional Definitions 18
Section 8.2Tax Agreement 20
Section 8.3Amendment 20
Section 8.4Entire Agreement; Counterparts; Applicable Law 20
Section 8.5Assignability 20
Section 8.6Titles 20
Section 8.7Third Party Beneficiary 20
Section 8.8Severability 20
Section 8.9Equitable Remedies 20
Section 8.10Attorneys’ Fees 21



ii



--------------------------------------------------------------------------------




Section 8.11Notices 21
Section 8.12Computation of Time 21
Section 8.13Survival 22
Section 8.14Time of the Essence 22





iii



--------------------------------------------------------------------------------






List of Schedules and Exhibits
Exhibits
Exhibit A – Property and Ownership Table
Exhibit B - Formation Transactions
Exhibit C - List of Subsidiaries Entities
Exhibit D - Form of Assignment and Assumption Agreement
Schedules
Schedule 4.14 – Existing Loan
Schedule 7.1 – Retained Ashford Trust Guaranteed Obligations







iv



--------------------------------------------------------------------------------




PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is executed as of this 18th
day of February, 2015 by and between ASHFORD TRS VI CORPORATION, a Delaware
corporation (“ASHFORD TRS VI”, and also referred to herein as “Seller”), ASHFORD
HOSPITALITY SELECT, INC., a Maryland corporation (“Ashford Select”), and ASHFORD
HOSPITALITY SELECT LIMITED PARTNERSHIP, a Delaware limited partnership (“Ashford
Select OP”, and together with Ashford Select, the “Ashford Select Entities”).
WHEREAS, the Seller owns the equity interest (the “Equity Interest”) set forth
on Exhibit A in the entity (the “Purchased Entity”) set forth on Exhibit A
hereto, which Purchased Entity directly or indirectly owns the hotel property
(the “Property”) identified on Exhibit A;
WHEREAS, the Seller desires to sell the Equity Interest in the Purchased Entity
and Ashford Select OP desires to acquire the Equity Interest in the Purchased
Entity from Seller;
WHEREAS, the transactions contemplated by this Agreement and certain other
structuring transactions to be completed prior to or on the Closing Date as set
forth on Exhibit B (collectively the “Formation Transactions”) are in connection
with a proposed private placement (the “Offering”) of Ashford Select Class A
common stock.
NOW, THEREFORE, in consideration of the foregoing, the representations,
warranties, covenants and other terms and the mutual covenants and conditions
set forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Seller and the Ashford Select
Entities agree as follows:




--------------------------------------------------------------------------------




ARTICLE I
BASIC TRANSACTION
Section 1.1    Basic Transaction.
(a)    Upon and subject to the terms and conditions contained in this Agreement,
at the Closing (as hereinafter defined), Seller shall sell, assign, set over and
transfer, absolutely and unconditionally, to Ashford Select OP all of Seller’s
right, title and interest in and to the Equity Interest, in each case, free and
clear of all Encumbrances except as set forth in Section 4.5, in exchange for
the consideration set forth in Section 1.2; and Ashford Select OP shall accept
such assignment by Seller. From and after the Closing Date, Ashford Select OP
shall be bound by terms of the organizational documents governing the Purchased
Entity and shall undertake, assume punctually and faithfully perform, pay or
discharge when due and otherwise in accordance with their respective terms, all
agreements, covenants, conditions, obligations and liabilities of Seller with
respect to the Purchased Entity on or after the Closing Date. The “Closing Date”
shall mean the date on which the Closing occurs, which shall be the same date as
the closing of the Offering, unless otherwise agreed upon by the parties.
(b)    This Agreement shall serve as notice to the partners, manager, or
members, as the case may be, of the Purchased Entity of the transfer of Seller’s
Equity Interest, and such partners, manager or members, as the case may be, of
the Purchased Entity consents to, and agrees and acknowledges that all
requirements and conditions for such transfer and the admission of Ashford
Select OP as a substituted partner or member have been satisfied or otherwise
waived in accordance with the terms of the organizational documents governing
Seller’s Equity Interest.
(c)    All of the parties hereto agree that, as a result of the assignment and
assumption hereunder, for purposes of the organizational documents governing
Seller’s Equity Interest, Ashford Select OP shall be a substituted limited
partner or member, as the case may be, of the Purchased Entity.
Section 1.2    Consideration.
(a)    Closing Consideration. At the Closing, and subject to the terms and
subject to the conditions set forth in this Agreement, as consideration for the
sale by Seller of the Equity Interest, Ashford Select OP agrees to pay to Seller
total consideration of $17,771,822 (the “Purchase Price”), payable as follows:
(i)    A cash sum of $7,109,270; and
(ii)    assumption of $10,662,552 in existing debt secured by the Property;
(b)    Post-Closing Adjustments. At the Closing, Seller will receive a credit to
the cash portion of the Purchase Price in an amount equal to the net working
capital (i.e., Seller’s working capital assets less working capital liabilities
(including, Taxes for the current tax



2



--------------------------------------------------------------------------------




year) of the Property as of the Closing Date, including, without limitation,
capital and FF&E reserves, Tax reserves or other cash amounts or reserves held
by or on behalf of Seller. For a period of six (6) months following the Closing
Date (or such longer period in order to obtain current year real estate and
personal property tax bills, if applicable), the parties shall work together in
good faith to true-up the credit provided in this Section 1.2(b).
Section 1.3    Omitted.
Section 1.4    Further Action. If, at any time after the Closing Date, Ashford
Select OP shall determine or be advised that any deeds, bills of sale,
assignments (including intellectual property assignments), certificates,
affidavits, consents, assurances or other actions or items are necessary or
desirable to vest, perfect or confirm of record or otherwise transfer the right,
title or interest in or to the Equity Interest sold by Seller to Ashford Select
OP and all rights and privileges associated with the Property, Seller shall
execute and deliver all such deeds, bills of sale, assignments (including any
intellectual property assignments), certificates, affidavits, consents, and
assurances and take and do all such other actions and things as may be necessary
or desirable to vest, perfect or confirm any and all right, title and interest
in or to the Equity Interest or otherwise to carry out this Agreement; provided,
that Seller shall not be obligated to take any action or execute any document if
the additional actions or documents impose additional liabilities, obligations,
covenants, responsibilities, representations or warranties on Seller that are
material in nature and are not contemplated by this Agreement or reasonably
inferable by the terms hereof.
ARTICLE II    
CLOSING PROCEDURES
Section 2.1    Conditions to Closing.
(c)    Conditions to Each Party’s Obligations. The obligation of each party to
effect the sale contemplated by this Agreement and to consummate the other
transactions contemplated hereby on the Closing is subject to the satisfaction
or written waiver of the following conditions:
(i)    The closing of the Offering shall have occurred prior to or
simultaneously with the closing of the transactions contemplated hereby.
(ii)    The Formation Transactions shall have been consummated not later than
the Closing Date.
(iii)    All consents and approvals of Governmental Authorities or third
parties, including the waiver of any applicable right of first offer or right of
first refusal with respect to the Equity Interest or the Property and any
consent or approval required under any Existing Loan Documents (as hereinafter
defined), necessary for the parties hereto to consummate the transactions
contemplated hereby (except for those the absence of which would not have a
material adverse effect on the ability of any party hereto to consummate the
transactions contemplated by this Agreement) shall have been obtained or waived
in writing.



3



--------------------------------------------------------------------------------




(iv)    No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any statute, rule, regulation, executive order, decree,
judgment, injunction or other Order (whether temporary, preliminary or
permanent), in any case which is in effect and which prevents or prohibits
consummation of any of the transactions contemplated in this Agreement nor shall
any of the same brought by a Government Authority of competent jurisdiction be
pending that seeks the foregoing.
(d)    Conditions to Obligations of the Ashford Select Entities. The obligations
of the Ashford Select Entities are further subject to the satisfaction of the
following conditions (any of which may be waived in writing by the Ashford
Select Entities in whole or in part):
(i)    Except as would not have a material adverse effect on the business of the
Ashford Select Entities, the Purchased Entity or any subsidiary of the Purchased
Entity listed on Exhibit C (each, a “Subsidiary Entity”) or the Property, the
representations and warranties of Seller contained in this Agreement shall be
true and correct as of the Closing Date (except to the extent that any such
representation or warranty speaks as of an earlier date, in which case it must
be true and correct only as of such earlier date). This Section 2.1(b)(i) shall
in no way limit, and shall be subject to, the provisions of Section 7.1.
(ii)    Seller shall have executed and delivered each of the closing documents
identified in Section 2.2(a) to the Ashford Select Entities, along with any
other agreements or instruments reasonably necessary to consummate the transfer
of the Equity Interest to Ashford Select OP (collectively, the “Seller Closing
Documents”).
(e)    Conditions to the Obligations of Seller. The obligations of Seller are
further subject to the satisfaction of the following conditions (any of which
may be waived in writing by Seller in whole or in part):
(i)    Except as would not have a material adverse effect on the business of
Seller, the representations and warranties of the Ashford Select Entities
contained in this Agreement shall be true and correct as of the Closing Date
(except to the extent that any such representation or warranty speaks as of an
earlier date, in which case it must be true and correct only as of such earlier
date).
(ii)    The applicable Ashford Select Entities shall have executed and delivered
each of the closing documents identified in Section 2.2(b) to Seller, along with
any other agreements or instruments reasonably necessary to consummate the
transfer of the Purchase Price to Seller (collectively, the “Ashford Select
Closing Documents”).
Section 2.2    Documents to be Delivered at Closing.
(a)    Seller Closing Documents. On the Closing Date, Seller shall execute,
acknowledge where deemed desirable or necessary by the Ashford Select Entities,
and



4



--------------------------------------------------------------------------------




deliver to the Ashford Select Entities, in addition to any other documents
mentioned elsewhere herein, the following Seller Closing Documents:
(i)    An assignment, assumption and admission agreement (“Assignment
Agreement”) substantially in the form of Exhibit F attached hereto executed by
Seller, assigning the Equity Interest of such Purchased Entity held by Seller to
Ashford Select OP with Purchased Entity acknowledging the admission of Ashford
Select OP as the successor to Seller’s Equity Interest in the Purchased Entity
and further acknowledging the admission of Ashford Select OP as a partner or
member of such Purchased Entity.
(ii)    A closing certificate which shall be in a form satisfactory to the
Ashford Select Entities and which shall reaffirm (subject to Section 2.1(b)(i)),
the accuracy of all representations and warranties in all material respects and
the satisfaction in all material respects of all covenants made by Seller in
Articles IV and V hereof.
(iii)    A certified copy of all corporate resolutions, consents or partnership
actions authorizing the execution, delivery and performance by Seller of this
Agreement and the Seller Closing Documents.
(iv)    True, correct and complete copies of all organizational documents of the
Purchased Entity and each Subsidiary Entity.
(v)    An affidavit certifying that neither Seller nor the Purchased Entity or
any Subsidiary Entity is a “foreign person”, as that term is defined by Section
1445 of the Code.
(vi)    All documents required by any lender, manager or franchisor in
connection with the transfer of the Equity Interest by Seller.
(vii)    All leases, management agreements, book and records, service contracts
and other material documents relating to the operation of the Properties.
(viii)    Any other documents reasonably necessary to assign, transfer and
convey the Equity Interest and effectuate the transactions contemplated hereby.
(b)    Ashford Select Closing Documents. On the Closing Date, the Ashford Select
Entities shall execute, acknowledge where deemed desirable or necessary by
Seller, and deliver to Seller, (or cause to be executed, acknowledged or
delivered) in addition to any other documents mentioned elsewhere herein, the
following Ashford Select Closing Documents:
(v)    A closing certificate which shall be in a form satisfactory to Seller and
which shall reaffirm (subject to Section 2.1(c)(i)), the accuracy of all
representations and warranties in all material respects and the satisfaction in
all



5



--------------------------------------------------------------------------------




material respects of all covenants made by the Ashford Select Entities in
Articles III and V hereof.
(vi)    A certified copy of all appropriate corporate resolutions or partnership
actions authorizing the execution, delivery and performance by the Ashford
Select Entities of this Agreement and the Ashford Select Closing Documents.
(vii)    An executed counterpart to the Assignment Agreement.
(viii)    All documents required by any lender, manager or franchisor in
connection with the transfer of the Equity Interest, including the Replacement
Guarantees (as hereinafter defined).
(ix)    Any other documents reasonably necessary to assign, transfer and convey
the Purchase Price to Seller and effectuate the transactions contemplated
hereby.
Section 2.3    Termination of the Offering.
(a)    If at any time the Ashford Select Entities or the placement agent for the
Offering determine in good faith to terminate the Offering, Ashford Select OP
will so advise Seller in writing, whereupon this Agreement shall terminate
effective as of the date such notice is delivered.
Section 2.4    Effect of Termination. In the event of termination of this
Agreement for any reason, all obligations on the part of all parties to this
Agreement shall terminate, except as otherwise provided herein.
Section 2.5    Closing Costs. Ashford Select OP shall pay and/or reimburse
Seller for all of the closing costs, third party fees and third party expenses,
including, but not limited to, banking fees, accounting fees, legal fees,
assumption fees, transfer taxes and any other costs and expenses of Seller
arising from the transfer of the Equity Interest pursuant to this Agreement
(collectively, “Closing Costs”), excluding any income Tax liability incurred by
Seller in connection therewith.
Section 2.6    Tax Withholding. Ashford Select OP shall be entitled to deduct
and withhold, from the Purchase Price payable pursuant to this Agreement to
Seller, such amounts as Ashford Select OP is required to deduct and withhold
with respect to the making of such payment under the Code or any provision of
state, local or foreign Tax Law. To the extent that amounts are so withheld,
such withheld amounts shall be treated for all purposes of this Agreement as
having been paid to the Seller.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES OF ASHFORD SELECT ENTITIES
As a material inducement to Seller to enter into this Agreement and to
consummate the transactions contemplated hereby, the Ashford Select Entities
hereby makes to Seller each of the representations and warranties set forth in
this Article III.



6



--------------------------------------------------------------------------------




Section 3.1    Organization of the Ashford Select Entities. Each Ashford Select
Entity is duly organized, validly existing and in good standing under the laws
of the jurisdiction of such entity’s organization.
Section 3.2    Authority. Each Ashford Select Entity has full right, authority,
power and capacity to: (i) enter into this Agreement and each agreement,
document and instrument to be executed and delivered by or on behalf of it
pursuant to this Agreement, including without limitation, the Ashford Select
Closing Documents; and (ii) carry out the transactions contemplated hereby and
thereby. This Agreement and each agreement, document and instrument executed and
delivered by any Ashford Select Entity pursuant to this Agreement constitutes,
or when executed and delivered will constitute, the legal, valid and binding
obligation of such Ashford Select Entity, each enforceable in accordance with
its respective terms.
Section 3.3    Noncontravention. The execution, delivery and performance of this
Agreement and each such agreement, document and instrument by each Ashford
Select Entity: (A) does not and will not violate the organizational documents of
the Ashford Select Entities; (B) does not and will not violate any foreign,
federal, state, local or other Law applicable to the Ashford Select Entities, or
require the Ashford Select Entities to obtain any approval, consent or waiver
of, or make any filing with, any Person or authority (governmental or otherwise)
that has not been obtained or made (or will not have been obtained or made on or
before the Closing) or which does not remain in effect; and (C) does not and
will not result in a breach of, constitute a default under, accelerate any
obligation under or give rise to a right of termination of, any indenture or
loan or credit agreement or any other agreement, contract, instrument, mortgage,
Lien, lease, permit, authorization, Order, writ, judgment, injunction, decree,
determination or arbitration award to which any Ashford Select Entity is a party
or by which the property of the Ashford Select Entity is bound or affected, in
the case of each of (A), (B) and (C), in any manner that challenges or would
reasonably be expected to impair the ability of the Ashford Select Entities to
execute or deliver or materially perform its obligations under this Agreement
and the documents executed by it pursuant to this Agreement or to consummate the
transactions contemplated hereby or thereby.
Section 3.4    Litigation. There is no action, suit or proceeding pending or, to
the knowledge of the Ashford Select Entities, threatened against the Ashford
Select Entities, that challenges or would reasonably be expected to impair the
ability of the Ashford Select Entities to execute or deliver or materially
perform its obligations under this Agreement and the documents executed by it
pursuant to this Agreement or to consummate the transactions contemplated hereby
or thereby.
Section 3.5    Limited Activities. Except for activities in connection with the
Offering, the Formation Transactions or in the ordinary course of business, the
Ashford Select Entities have not engaged in any material business or incurred
any material obligations.
Section 3.6    No Other Representations and Warranties. Other than the
representations and warranties expressly set forth in this Article III, the
Ashford Select Entities shall not be deemed to have made any other
representation or warranty in connection with this Agreement or the transactions
contemplated hereby.



7



--------------------------------------------------------------------------------




ARTICLE IV    
REPRESENTATIONS AND WARRANTIES OF SELLER
As a material inducement to the Ashford Select Entities to enter into Agreement
and to consummate the transactions contemplated hereby, Seller hereby makes to
the Ashford Select Entities each of the representations and warranties set forth
in this Article IV.
Section 4.1    Organization of Seller, Purchased Entity and Subsidiary Entities.
Seller, Purchased Entity and each Subsidiary Entity is duly organized, validly
existing and in good standing under the laws of the respective jurisdiction of
such entity’s organization, and is qualified to do business in each jurisdiction
in which the operation of its business makes such qualification necessary or
desirable.
Section 4.2    Authorization of Transaction. Subject to the receipt of
third-party consents (or waivers) as required as a condition to closing pursuant
to Section 2.1(a)(iii), Seller has full right, authority, power and capacity to:
(i) enter into this Agreement and each agreement, document and instrument to be
executed and delivered by or on behalf of Seller pursuant to this Agreement,
including, without limitation, the Seller Closing Documents; (ii) carry out the
transactions contemplated hereby and thereby; and (iii) transfer, sell and
deliver the Equity Interest to Ashford Select OP upon payment therefor in
accordance with this Agreement. This Agreement and each agreement, document and
instrument executed and delivered by or on behalf of Seller pursuant to this
Agreement constitutes, or when executed and delivered will constitute, the
legal, valid and binding obligation of Seller, each enforceable in accordance
with its respective terms.
Section 4.3    Authority to Conduct Business. Purchased Entity and each
Subsidiary Entity is duly authorized to conduct business and is in good standing
under the laws of each jurisdiction where such qualification is required.
Purchased Entity and each Subsidiary Entity has full power and authority and all
licenses, permits, and authorizations necessary to carry on the businesses in
which it is engaged and to own and use the property owned and used by it. Seller
has delivered, or has caused to be delivered, to the Ashford Select Entities
correct and complete copies of the partnership or limited liability company
agreement, as applicable, of Purchased Entity and each Subsidiary Entity, as
amended to date (each, an “Operating Agreement”). Neither the Purchased Entity
nor any Subsidiary Entity is in default under or in violation of any provision
of its Operating Agreement.
Section 4.4    Noncontravention. Subject to the receipt of third-party consents
(or waivers) as required as a condition to Closing pursuant to Section
2.1(a)(iii), the execution, delivery and performance of this Agreement and each
additional agreement, document and instrument to be executed and delivered by or
on behalf of Seller pursuant to this Agreement, including, without limitation,
the Seller Closing Documents: (A) does not and will not violate the Operating
Agreement of the Purchased Entity, any Subsidiary Entity or Seller’s partnership
agreement, limited liability agreement or bylaws, as applicable; (B) does not
and will not violate any foreign, federal, state, local or other Law applicable
to the Purchased Entity or Seller, or require the Purchased Entity or Seller to
obtain any approval, consent or waiver of, or make any filing with, any Person
or authority (governmental or otherwise) that has not been obtained or made or
which does not remain in effect; and (C) does not and will not result in a
breach of, constitute a default under, accelerate any obligation



8



--------------------------------------------------------------------------------




under or give rise to a right of termination of, any indenture or loan or credit
agreement or any other agreement, contract, instrument, mortgage, Lien, lease,
permit, authorization, Order, writ, judgment, injunction, decree, determination
or arbitration award to which the Purchased Entity, any Subsidiary Entity or
Seller is a party or by which the property of the Purchased Entity, any
Subsidiary Entity or Seller is bound or affected, or result in the creation of
any Encumbrance on the Purchased Entity, any Subsidiary Entity or the Equity
Interest of Seller.
Section 4.5    No Encumbrances. As of the Closing Date, Seller will be the
beneficial and record holder of the Equity Interest, and indirectly, the
Subsidiary Entities, free and clear of any restrictions on transfer (other than
any restrictions under the Securities Act of 1933, as amended (the “Securities
Act”) or the securities laws of any state (“Blue Sky Laws”)), claim, Lien,
pledge, voting agreement, option, charge, security interest, mortgage, deed of
trust, encumbrance, rights of assignment, purchase rights or other rights of any
nature whatsoever of any third party (collectively, “Encumbrances”) other than
Liens created by the Existing Loan, and as of the Closing Date, will have the
full power and authority to convey the Equity Interest free and clear of any
Encumbrances, and upon delivery of the Assignment Agreement by Seller conveying
the Equity Interest and receipt by Seller of the Purchase Price as herein
provided, Ashford Select OP will acquire good and valid title thereto, free and
clear of all Encumbrances. Seller owns, directly or indirectly, one hundred
percent (100%) of the partnership or membership interests, as applicable, in the
Purchased Entity, and Exhibit A is true, correct and complete. The Equity
Interest has been duly authorized and validly issued, is fully paid and
non-assessable, and there is no requirement for any additional capital
contributions to the Purchased Entity or any Subsidiary Entities. The Purchased
Entity has not issued any outstanding partnership, LLC membership or other
equity ownership interests and the Purchased Entity has no outstanding options,
warrants, convertible securities, calls, rights, commitments, preemptive rights,
agreements, arrangements or understanding of any character obligating the
Purchased Entity to (i) issue, deliver or sell, or cause to be issued, delivered
or sold, additional equity ownership interests in the Purchased Entity or any
securities or obligations convertible into or exchangeable for ownership
interests in the Purchased Entity; or (ii) grant, extend or enter into any such
option, warrant, convertible security, call, right, commitment, preemptive
right, agreement, arrangement or understanding.
Section 4.6    No Other Agreements to Sell. Seller represents that it has made
no agreement with, and will not enter into any agreement with, and has no
obligation (absolute or contingent) to, any other Person or firm to sell,
transfer or in any way encumber the Equity Interest or to not sell the Equity
Interest, or to enter into any agreement with respect to a sale, transfer or
Encumbrance of or put or call right with respect to the Equity Interest.
Section 4.7    Title to Assets. The Purchased Entity or any Subsidiary Entity
holding title to the Property (each, an “Owner”), has good and marketable or
indefeasible fee simple title to the Property. The Property is free and clear of
all Encumbrances other than the operating lease, management agreement, existing
tenant leases, franchise agreement and all matters recorded in the real property
records of the county where the Property is located and/or that would be shown
on an accurate current survey of the Property. Neither the Purchased Entity nor
any Subsidiary Entity owns nor has any interest in any assets or liabilities
that is unrelated to the Property or the Existing Loan.



9



--------------------------------------------------------------------------------




Section 4.8    Compliance With Laws. The Purchased Entity and each Subsidiary
Entity has conducted its business in compliance with all applicable Laws, except
for such failures that would not, individually or in the aggregate, reasonably
be expected to materially and adversely affect the condition, financial or
otherwise, or the earnings or business affairs of the Purchased Entity, any
Subsidiary Entity or the Property.
Section 4.9    Licenses and Permits. The Purchased Entity and each Subsidiary
Entity possesses such certificates, authorities or permits issued by the
appropriate state or federal agencies or bodies necessary to conduct the
business conducted by it except where failure to have any such certificates,
authorities or permits would not have a material adverse effect on such entity.
None of Seller, Purchased Entity or any Subsidiary Entity has received any
written notice of proceedings relating to the revocation or modification or any
such certificate, authority or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling, or finding, would materially and
adversely affect the condition, financial or otherwise, or the earnings or
business affairs of the Purchased Entity, any Subsidiary Entity or the Property.
Section 4.10    Environmental Matters. Except for matters disclosed in the most
recent Phase I environmental reports delivered to Ashford Select OP, (a) to
Seller’s knowledge, Seller, Purchased Entity and each Subsidiary Entity is in
compliance with all Environmental Laws and (b) neither Seller, Purchased Entity
nor any Subsidiary Entity has received any written notice from any Governmental
Authority or third party alleging that Seller, Purchased Entity or any
Subsidiary Entity is not in compliance with applicable Environmental Laws. The
representations and warranties contained in this Section 4.10 constitute the
sole and exclusive representations and warranties made by Seller concerning
environmental matters.
Section 4.11    Taxes. (i) All Taxes (including, but not limited to, real estate
Taxes due and owing with respect to the Property and personal property Taxes)
required to be paid by the Purchased Entity or Subsidiary Entity on or before
the date hereof have been paid and all Tax Returns required to be filed on or
before the date hereof (taking into account any extensions to file previously
received) by or on behalf of the Purchased Entity or any Subsidiary Entity have
been timely filed and such returns were true, correct and complete in all
material respects when filed; and (ii) there is no action, suit or proceeding
pending against or threatened with respect to the Purchased Entity, any
Subsidiary Entity or the Property in respect of any Tax, nor is any claim for
additional Tax asserted by the Purchased Entity or any Subsidiary Entity nor are
any federal, state and local income or franchise Tax Returns of the Purchased
Entity or any Subsidiary Entity the subject of any audit or examination by any
taxing authority. Neither the Purchased Entity nor any Subsidiary Entity has
executed or filed with the Internal Revenue Service or any other taxing
authority any agreement now in effect extending the period for assessment or
collection of any income or other Taxes.
Section 4.12    Litigation. There is no action, suit or proceeding pending or,
to the knowledge of Seller, threatened against the Purchased Entity or any
Subsidiary Entity or that affects the Property, which if adversely determined,
would reasonably be expected to have a material adverse effect on the condition,
financial or otherwise, or the earnings or business affairs of the Purchased
Entity, Subsidiary Entity or the Property. There is no action, suit, or
proceeding pending or, to the knowledge of Seller, threatened against Seller
which challenges or impairs the ability of Seller to execute or



10



--------------------------------------------------------------------------------




deliver, or materially perform its obligations under this Agreement or to
consummate the transactions hereby. Seller has not received notice of any
condemnation or eminent domain proceeding.
Section 4.13    No Insolvency Proceedings. No bankruptcy or similar insolvency
proceeding has been filed, or is currently contemplated, with respect to Seller,
the Purchased Entity or Subsidiary Entities.
Section 4.14    Existing Loan. Schedule 4.14 sets forth a true, correct and
complete list, as of the date hereof, of all loans presently encumbering the
Property, Purchased Entity or any Subsidiary Entities that will exist at and
after the closing (collectively, the “Existing Loan”), together with the
outstanding balance of each such Existing Loan. Other than the outstanding
balance set forth with respect to each Existing Loan on Schedule 4.14 and any
accrued interest on the Existing Loan, there are no other amounts outstanding
under any Existing Loan. No monetary default (beyond applicable notice and cure
periods) by any party exists under any of the Existing Loan and the documents
entered into in connection therewith (collectively, the “Existing Loan
Documents”) and no material non-monetary default (beyond applicable notice and
cure periods) by any party exists under any of such Existing Loan Documents.
True, correct and complete copies of all Existing Loan Documents have been
provided by Seller to the Ashford Select Parties.
Section 4.15    Material Documents. (a) The organizational documents provided by
or on behalf of the Seller to the Ashford Select Entities for each Purchased
Entity and Subsidiary Entity are true, correct and complete and there are no
other governing documents for such entities; (ii) the financial statements
provided by or on behalf of the Seller to the Ashford Select Entities for each
Purchased Entity, Subsidiary Entity and Property are true, correct and complete
in all material respects and disclose all material liabilities, including all
material contingent liabilities; and (iii) all leases, management agreements,
book and records, service contracts and other material documents relating to the
operation of the Properties provided by or on behalf of the Seller to the
Ashford Select Entities are true, correct and complete in all material respects.
Section 4.16    No Other Representations and Warranties. Other than the
representations and warranties expressly set forth in this Article IV or in
Seller Closing Documents, Seller shall not be deemed to have made any other
representation or warranty in connection with this Agreement or the transactions
contemplated hereby.
ARTICLE V    
COVENANTS
Section 5.1    Covenants of Seller. From the date hereof through the Closing
Date, except as otherwise provided for or as contemplated by this Agreement, the
Formation Transactions or the other agreements, documents and instruments
contemplated hereby, Seller shall use commercially reasonable efforts to (and
shall use commercially reasonable efforts to cause each of the Purchased Entity
and Subsidiary Entities to conduct its business and operate and maintain the
Property in the ordinary course of business consistent with past practice, pay
debt obligations as they become due and payable (except as may be being
contested in good faith and in a commercially prudent manner), and use
commercially reasonable efforts to preserve intact current business
organizations and preserve relationships with lenders and others having business
dealings with it, in each case



11



--------------------------------------------------------------------------------




consistent with past practice. From the date hereof through the Closing Date,
except as otherwise provided for or as contemplated by this Agreement, the
Formation Transactions or other agreements, documents and instruments
contemplated hereby or thereby, Seller shall not:
(a)    sell, transfer or otherwise dispose of all or any portion of the Equity
Interest;
(b)    (i) issue or authorize the issuance of any securities in respect of, in
lieu of or in substitution for the Equity Interest or make any other changes to
the equity capital structure of the Purchased Entity or the Subsidiary Entities,
or (ii) purchase, redeem or otherwise acquire the Equity Interest;
(c)    issue, deliver, sell, transfer, dispose, mortgage, pledge, assign or
otherwise encumber, or cause the issuance, delivery, sale, transfer,
disposition, mortgage, pledge, assignment or other encumbrance of, any limited
liability company or partnership interests or other Equity Interest of the
Purchased Entity or the Subsidiary Entities, the Property or other assets of the
Purchased Entity or the Subsidiary Entities;
(d)    amend, modify or terminate any lease, contract or other instruments
relating to the Property, except on an arms-length basis, on market terms, and
in the ordinary course of business consistent with past practice;
(e)    take or omit to take any action to cause any Lien to attach to the Equity
Interest, the equity interest in any Subsidiary Entity, or the Property, except
for the Existing Loan;
(f)    mortgage, pledge, hypothecate, encumber (or permit to become encumbered)
all or any portion of the Equity Interest, the equity interest in any Subsidiary
Entities or the Property, except for the Existing Loan;
(g)    amend the operating or partnership agreement of the Purchased Entity or
any Subsidiary Entity, except in connection with the Formation Transactions;
(h)    materially alter the manner of keeping the books, accounts or records or
the accounting practices therein reflected, of the Purchased Entity or any
Subsidiary Entity, except in connection with the Formation Transactions;
(i)    adopt a plan of liquidation, dissolution, merger, consolidation,
restructuring, recapitalization or reorganization with respect to Seller,
Purchased Entity or any Subsidiary Entity, except in connection with the
Formation Transactions;
(j)    violate or knowingly cause or permit the Purchased Entity or any
Subsidiary Entity to violate in any material respect, or fail to use
commercially reasonable efforts to cure any material violation of any Existing
Loan Documents, the organizational documents of the Purchased Entity or
Subsidiary Entities, or applicable Laws; or
(k)    authorize, commit or agree to take any of the foregoing actions.



12



--------------------------------------------------------------------------------




Section 5.2    Commercially Reasonable Efforts. Seller and the Ashford Select
Entities shall use commercially reasonable efforts and cooperate with each other
in (a) promptly determining whether any filings are required to be made or
consents, approvals, waivers, permits or authorizations are required to be
obtained (under any applicable Law or regulation from any Governmental Authority
or third party) in connection with the transactions contemplated by this
Agreement and (b) promptly making any such filings, furnishing information
required in connection therewith and timely seeking to obtain any such consents,
approvals, waivers, permits or authorizations.
Section 5.3    Covenants of the Ashford Select Entities.
(a)    As used in this Section 5.3, “Existing Guarantees” means any (i) guaranty
or environmental indemnity relating to the Existing Loan, or (ii) guaranty of
any contractual obligations relating to any management agreement or franchise
agreement of the Property, to which Ashford Hospitality Trust, Inc. (“Ashford
Trust”), Ashford Hospitality Limited Partnership (“Ashford Trust OP”) or any of
their Affiliates that is not the Purchased Entity or a Subsidiary Entity
(collectively, an “Ashford Trust Guarantor”) is a party. Except for the Existing
Guarantees relating to the management agreements and franchise agreements
described on Schedule 7.1 attached hereto, effective as of the Closing Date,
Ashford Select and/or Ashford Select OP shall become a party to the Existing
Guarantees or enter into replacement guaranties or environmental indemnities, as
applicable, in substantially the form of the Existing Guarantees (collectively,
“Replacement Guarantees”) with respect to all obligations covered therein. The
parties acknowledge and agree that (i) Ashford Trust Guarantor shall not be
released as of the Closing Date from the Existing Guarantees as to contractual
obligations arising from and after the Closing Date relating to the management
agreements and franchise agreements described on Schedule 7.1 attached hereto
(the “Retained Ashford Trust Guaranteed Obligations”), (ii) Ashford Select
Entities shall not enter into Replacement Guarantees at Closing covering the
Retained Ashford Trust Guaranteed Obligations, (iii) Ashford Select Entities
agree that Ashford Select Entities will enter into Replacement Guarantees
covering the Retained Ashford Trust Guaranteed Obligations at such time as the
managers and/or franchisors agree to release Ashford Trust Guarantors from the
Retained Ashford Trust Guaranteed Obligations, and (iv) Ashford Select Entities
agree to indemnify and hold harmless Ashford Trust Guarantor with respect to the
Retained Ashford Trust Guaranteed Obligations pursuant to Section 7.1(c) hereof.
ARTICLE VI    
TAX MATTERS
Section 6.1    Tax Returns. The following provisions shall govern the allocation
of responsibility and payment of Taxes as between the Ashford Select Entities
and Seller for certain Tax matters following the Closing Date:
(a)    Seller shall prepare or cause to be prepared and file or cause to be
filed, subject to the review and reasonable approval of the Ashford Select
Entities, all Tax Returns for each of the Purchased Entity and Subsidiary
Entities for all periods ending on or prior to the Closing Date that are
required to be filed after the Closing Date. The Ashford Select Entities hereby
recognize Seller’s authority to execute and file, on behalf of the Purchased



13



--------------------------------------------------------------------------------




Entity and Subsidiary Entities, all such Tax Returns (and agrees to take all
action necessary to ensure such authorization in conformity with applicable Law
and principles of good governance generally). To the extent not otherwise paid
by the Seller to the appropriate taxing authority, Seller shall reimburse the
applicable Ashford Select Entity for Taxes of the Purchased Entity or Subsidiary
Entity with respect to all such Tax Returns within fifteen (15) Business Days
after payment by an Ashford Select Entity and/or the Purchased Entity or
Subsidiary Entity of such Taxes. All such Tax Returns shall be prepared in a
manner that is consistent with the past custom and practice of the Purchased
Entity, except as required by a change in applicable Law.
(b)    The Ashford Select Entities shall prepare or cause to be prepared and
file or cause to be filed, subject to the review and reasonable approval of
Seller, any Tax Returns of the Purchased Entity and any Subsidiary Entities for
Tax periods which begin before the Closing Date and end after the Closing Date.
The Seller shall pay to the applicable Ashford Select Entity, within fifteen
(15) Business Days before the date on which Taxes are to be paid with respect to
such periods, an amount equal to the portion of such Taxes which relates to the
portion of such Tax period ending on the Closing Date. For purposes of this
Section 6.1(b) and Section 7.1(b), in the case of any Taxes that are imposed on
a periodic basis and are payable for a Tax period that includes (but does not
end on) the Closing Date, the portion of such Tax which relates to the portion
of such Tax period ending on the Closing Date shall (x) in the case of any Taxes
other than Taxes based upon or related to income, gains or receipts (including
sales and use taxes), or employment or payroll Taxes, be deemed to be the amount
of such Tax for the entire Tax period multiplied by a fraction the numerator of
which is the number of days in the Tax period ending on the Closing Date and the
denominator of which is the number of days in the entire Tax period, and (y) in
the case of any Tax based upon or related to income, gains or receipts
(including sales and use taxes), or employment or payroll Taxes, be deemed equal
to the amount which would be payable if the relevant Tax period ended on the
Closing Date. Any credits relating to a Tax period that begins before and ends
after the Closing Date shall be taken into account as though the relevant Tax
period ended on the Closing Date. All determinations necessary to give effect to
the foregoing allocations shall be made in a manner consistent with reasonable
prior practice of the Purchased Entity or the Subsidiary Entities, as
applicable.
(c)    The Ashford Select Entities shall prepare and cause to be prepared and
file or cause to be filed all other Tax Returns of any of the Purchased Entity
or any Subsidiary Entities.
Section 6.2    Cooperation. The Ashford Select Entities, each of the Purchased
Entity, Subsidiary Entities and Seller agree to retain all books and records
with respect to Tax matters pertinent to the Purchased Entity and Subsidiary
Entities, and their respective assets or business relating to any taxable period
beginning before the Closing Date until the expiration of the statute of
limitations (and, to the extent notified by any Ashford Select Entity, any
extensions thereof) of the respective Tax periods, and to abide by all record
retention agreements entered into with any taxing authority. The Seller shall
give the Ashford Select Entities reasonable written notice prior to
transferring, destroying or discarding any such books and records and, if any
Ashford Select Entity



14



--------------------------------------------------------------------------------




so requests, Seller shall allow Ashford Select Entities to take possession of
such books and records at such Ashford Select Entity’s expense.
Section 6.3    Transfer Taxes. All sales, use and transfer taxes, bulk transfer
taxes, deed taxes, conveyance fees, documentary and recording charges and
similar taxes imposed as a result of the transactions contemplated by this
Agreement, together with any interest, penalties or additions to such transfer
taxes or attributable to any failure to comply with any requirement regarding
Tax Returns (“Transfer Taxes”), shall be paid by the Ashford Select Entities.
The Ashford Select Entities and Seller shall cooperate in filing all necessary
Tax Returns under applicable Law with respect to Transfer Taxes.
Section 6.4    Tax Contests. The Ashford Select Entities shall inform the Seller
of the commencement of any audit, examination or proceeding (“Tax Contest”)
relating in whole or in part to Taxes for which any Ashford Select Entity may be
entitled to indemnity from Seller hereunder. With respect to any Tax Contest for
which Seller acknowledges in writing that Seller is liable under Article VII for
any and all Losses relating thereto, Seller shall be entitled to control, in
good faith, all proceedings taken in connection with such Tax Contest; provided,
however, that (x) Seller shall promptly notify the Ashford Select Entities in
writing of any intention to control such Tax Contest, (y) in the case of a Tax
Contest relating to Taxes of any of the Purchased Entity or Subsidiary Entities
for a Tax period that includes but does not end on the Closing Date, the Seller
and Ashford Select Entity shall jointly control all proceedings taken in
connection with any such Tax Contest and (z) if any Tax Contest could reasonably
be expected to have an adverse effect on any Ashford Select Entity, any of the
Purchased Entity, Subsidiary Entities or any of their Affiliates in any Tax
period beginning after the Closing Date, the Tax Contest shall not be settled or
resolved without the relevant Ashford Select Entity consent, which consent shall
not be unreasonably withheld or delayed. Notwithstanding the foregoing, if
notice is given to Seller of the commencement of any Tax Contest and Seller does
not, within ten (10) Business Days after notice is given by an Ashford Select
Entity, give notice to such Ashford Select Entity of its election to assume the
defense thereof (and in connection therewith, acknowledge in writing the
indemnification obligation hereunder of Seller), Seller shall be bound by any
determination made in such Tax Contest or any compromise or settlement thereof
effected by the Ashford Select Entity. The failure of an Ashford Select Entity
to give reasonably prompt notice of any Tax Contest shall not release, waive or
otherwise affect Seller’s obligation with respect thereto except to the extent
that Seller can demonstrate actual loss and prejudice as a result of such
failure. The Ashford Select Entities and the Purchased Entity and Subsidiary
Entities shall use their reasonable efforts to provide Seller with such
assistance as may be reasonably requested by Seller in connection with a Tax
Contest controlled solely or jointly by Seller.
ARTICLE VII    
INDEMNITY OBLIGATIONS
Section 7.1    Indemnity.
(b)    From and after the Closing Date, each party hereto (each of which is an
“Indemnifying Party”) shall indemnify and hold harmless the other party and its
Affiliates (each of which is an “Indemnified Party”) from and against any and
all charges, complaints,



15



--------------------------------------------------------------------------------




claims, actions, causes of action, losses, damages, liabilities and expenses of
any nature whatsoever (each, a “Claim”), including amounts paid in settlement,
reasonable attorneys’ fees, costs of investigation, costs of investigative
judicial or administrative proceedings or appeals therefrom and costs of
attachment or similar bonds (collectively, “Losses”) arising out of or relating
to, asserted against, imposed upon or incurred by the Indemnified Party in
connection with or as a result of any breach of a representation, warranty or
covenant of the Indemnifying Party contained in this Agreement or in any
schedule, exhibit, certificate or affidavit or any other agreement, document or
instrument delivered by the Indemnifying Party pursuant to this Agreement (to
the extent not known by Indemnified Party prior to Closing Date). In addition
(a) Ashford Select Entities shall jointly and severally indemnify Seller and
hold it harmless from and against any Losses arising from the operation of the
business of any Ashford Select Entity, the Purchased Entity or the Subsidiary
Entities, or the ownership and operation of the assets of such entities for the
period from and after the Closing, and (b) Seller shall indemnify Ashford Select
Entities, the Purchased Entity and the Subsidiary Entities and hold them
harmless from and against any Losses arising from the operation of the business
of Seller, the Purchased Entity or the Subsidiary Entities, or the ownership and
operation of the assets of such entities for the period prior to the Closing;
provided, however, that: (i) the Ashford Select Entities shall not have any
obligation under this Article to indemnify any Indemnified Party against any
Losses to the extent that such Losses arise by virtue of Seller’s breach of this
Agreement, gross negligence, willful misconduct or fraud; and (ii) no Seller
shall have any obligation under this Article to indemnify any Indemnified Party
against any Losses to the extent that such Losses arise by virtue of (A) any
diminution in value of the Property, or (B) any Ashford Select Entity’s breach
of this Agreement, gross negligence, willful misconduct or fraud; and
(c)    (%3) Seller shall indemnify each of the Ashford Select Entities, the
Purchased Entity and the Subsidiary Entities and hold them harmless from and
against all Losses arising from: (A) all Taxes of the Purchased Entity,
Subsidiary Entities and the Property for all Tax periods ending on or before the
Closing Date, (B) with respect to any Tax period including but not ending on the
Closing Date, all Taxes of the Purchased Entity, Subsidiary Entities and the
Property attributable to the portion of such Tax period that ends on and
includes the Closing Date, and (C) all Taxes of any Person imposed on the
Purchased Entity or Subsidiary Entities as a transferee or successor, by
contract or pursuant to any Law (including, but not limited to, Treasury
Regulations Section 1.1502-6 and V.T.C.A., Tax Code, Chapter 171) with respect
to obligations or relationships existing on or prior to the Closing Date or by
agreements entered into or transactions entered into on or prior to the Closing
Date.
(i)    Seller shall have no liability for any Taxes or Losses with respect to
Taxes that are attributable to any transaction outside the ordinary course of
business of the Purchased Entity or Subsidiary Entities entered into by any
Ashford Select Entity or its Affiliates or at the direction of any Ashford
Select Entity or its Affiliates that occurs on or after the Closing.



16



--------------------------------------------------------------------------------




(ii)    Seller shall have no liability to any Ashford Select Entity for any
Losses attributable to Taxes with respect to (A) any Tax period beginning after
the Closing Date, or (B) any portion of a straddle period (a Tax period which
includes but does not end on the Closing Date) beginning after the Closing Date.
(d)    From and after the Closing Date, the Ashford Select Entities shall
jointly and severally indemnify and hold harmless each Ashford Trust Guarantor
from and against any and all Losses and Claims related to any Retained Ashford
Trust Guaranteed Obligations, and such indemnification obligation shall continue
until all debt or management or franchise obligations associated with the
Retained Ashford Trust Guaranteed Obligations have been paid and satisfied in
full or Ashford Trust Guarantor has been fully released from such Retained
Ashford Trust Guaranteed Obligations. From and after the Closing Date, Ashford
Trust Guarantor shall indemnify and hold harmless Ashford Select Entities from
and against any and all Losses and Claims related to any Replacement Guaranties
with respect to any liabilities covered thereunder that relate to the period
prior to the Closing, and such indemnification obligation shall continue until
all debt or management or franchise obligations associated therewith have been
paid and satisfied in full or Ashford Select Entities have been fully released
therefrom.
Section 7.2    Notice of Claims. At the time when any Indemnified Party learns
of any potential Claim against the Indemnifying Party it will promptly give
written notice (a “Claim Notice”) to the Indemnifying Party; provided that
failure to do so shall not prevent recovery under this Agreement, except to the
extent that the Indemnifying Party shall have been materially prejudiced by such
failure. Each Claim Notice shall describe in reasonable detail the facts known
to such Indemnified Party giving rise to such Claim, and the amount or good
faith estimate of the amount of Losses arising therefrom. Unless prohibited by
Law, such Indemnified Party shall deliver to the Indemnifying Party, promptly
after such Indemnified Party’s receipt thereof, copies of all notices and
documents (including court papers) received by such Indemnified Party relating
to claims asserted by third parties (“Third Party Claims”). Any Indemnified
Party may at its option demand indemnity under this Article VII as soon as a
Claim has been threatened by a third party, regardless of whether an actual Loss
has been suffered, so long as such Indemnified Party shall in good faith
determine that such claim is not frivolous and that such Indemnified Party may
be liable for, or otherwise incur, a Loss as a result thereof.
Section 7.3    Third Party Claims. The Indemnifying Party shall be entitled, at
its own expense, to assume and control the defense of any Claims based on Third
Party Claims, through counsel chosen by the Indemnifying Party and reasonably
acceptable to such Indemnified Party (or any Person authorized by such
Indemnified Party to act on its behalf), if it gives written notice of its
intention to do so to such Indemnified Party within 30 days of the receipt of
the applicable Claim Notice; provided, however, that such Indemnified Party may
at all times participate in such defense at its expense. Without limiting the
foregoing, in the event that the Indemnifying Party exercises the right to
undertake any such defense against a Third Party Claim, such Indemnified Party
shall cooperate with the Indemnifying Party in such defense and make available
to the Indemnifying Party (unless prohibited by Law), at the Indemnifying
Party’s expense, all witnesses, pertinent records, materials and information in
such Indemnified Party’s possession or under such Indemnified



17



--------------------------------------------------------------------------------




Party’s control relating thereto as is reasonably required by the Indemnifying
Party. No compromise or settlement of such Third Party Claim may be effected by
either such Indemnified Party, on the one hand, or the Indemnifying Party, on
the other hand, without the other’s consent (which consent shall not be
unreasonably withheld, conditioned or delayed) unless (i) there is no finding or
admission of any violation of Law and no effect on any other claims that may be
made against such other party and (ii) each Indemnified Party that is party to
such other claim is released from all liability with respect to such other
claim.
Section 7.4    Procedure for Indemnification. Upon determination of the amount
of a Claim that is binding on both the Indemnifying Party and the Indemnified
Party, the Indemnifying Party shall, within ten (10) days of the date such
amount is determined, pay the amount of such Claim by wire transfer of
immediately available funds to an account designated by the Indemnified Party.
Section 7.5    Expiration.
(a)    Subject to the limitations set forth in Section 7.5(b) below, all
representations, warranties, covenants and agreements (including those relating
to indemnification in Section 7.1) made herein shall survive the Closing Date.
(b)    All representations, warranties and covenants of the Indemnifying Party
contained in this Agreement shall survive until twelve months after the Closing
Date (the “Expiration Date”); provided, however, the representations and
warranties set forth in Section 4.11 with respect to Taxes and Section 4.16 with
respect to material documents shall survive until the expiration of the
applicable statute of limitations for making a claim for such matters. If
written notice of a claim in accordance with the provisions of this Article VII
has been given prior to the Expiration Date, then the relevant representation,
warranty and covenant shall survive, but only with respect to such specific
claim, until such claim has been finally resolved. Any claim for indemnification
not so asserted in writing by the Expiration Date may not thereafter be asserted
and shall forever be waived.
Section 7.6    Limitations on Indemnification.
(a)    Except as provided in subparagraph (b) below, Seller shall have no
liability under Section 7.1 for any Losses hereunder (i) unless and until the
aggregate total amount of all such Losses for which Seller would, but for this
provision, be liable exceeds, on a cumulative basis, $1,000,000.00, and (ii) in
excess of, on a cumulative basis, eight percent (8%) of the Purchase Price.
(b)    The limitations in subparagraph (a) above shall not apply to any Losses
resulting from Claims made under Section 7.1(b)(i).
Section 7.7    Exclusive Remedy. In furtherance of the foregoing, the
Indemnified Parties hereby waive to the fullest extent permitted under
applicable Law, any and all rights, claims and causes of action (other than
claims of, or causes of action arising from, fraud) it may have against the
Indemnifying Party arising under or based upon any federal, state, local or
foreign Law, other than the right to seek indemnity pursuant to this Article
VII. The foregoing sentence shall not limit



18



--------------------------------------------------------------------------------




the Indemnified Party’s right to specific performance or injunctive relief in
connection with the breach by the Indemnifying Party of the provisions of this
Agreement.
ARTICLE VIII    
GENERAL PROVISIONS
Section 8.1    Additional Definitions. For the purposes of this Agreement, the
following terms shall have the following meanings:
(a)    “Affiliate” means, with respect to any Person, a Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with the specified Person. For the purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”) as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by agreement or otherwise;
provided, however, for purposes of this Agreement, Ashford Select and Ashford
Select OP are deemed not to be Affiliates of Ashford Trust or Seller.
(b)    “Business Day” means any day that is not a Saturday, Sunday or legal
holiday in the State of Texas.
(c)    “Code” means the Internal Revenue Code of 1986, as amended, together with
the rules and regulations promulgated or issued thereunder.
(d)    “Environmental Law” means all federal, state and local Laws governing
pollution or the protection of human health or the environment.
(e)    “Governmental Authority” means any government or agency, bureau, board,
commission, court, department, official, political subdivision, tribunal or
other instrumentality of any government, whether federal, state or local,
domestic or foreign.
(f)    “Law” means laws, statutes, rules, regulations, codes, Orders,
ordinances, judgments, injunctions, decrees and policies of any Governmental
Authority.
(g)    “Liens” means all pledges, claims, liens, charges, restrictions,
controls, easements, rights of way, exceptions, reservations, leases, licenses,
grants, covenants and conditions, Encumbrances and security interests of any
kind or nature whatsoever.
(h)    “Order” means any order, writ, judgment, injunction, decree, ruling,
assessment, stipulation, determination or award entered by or with any court or
other Governmental Authority or arbitrator.
(i)    “Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity.



19



--------------------------------------------------------------------------------




(j)    “Subsidiary” of any Person means any corporation, partnership, limited
liability company, joint venture, trust or other legal entity of which such
Person owns (either directly or through or together with another Subsidiary of
such Person) either (i) a general partner, managing member or other similar
interest or (ii) (A) 10% or more of the voting power of the voting capital stock
or other equity interest or (B) 10% or more of the outstanding voting capital
stock or other voting equity interest of such corporation, partnership, limited
liability company, joint venture, trust or other legal entity.
(k)    “Taxes” means all federal, state, local and foreign income, property,
withholding, sales, franchise, employment, excise and other taxes, tariffs or
governmental charges of any nature whatsoever, including estimated taxes,
together with penalties, interest or additions to tax with respect thereto.
(l)    “Tax Return” means any return, declaration, report, claim for refund, or
information return or statement related to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
Section 8.2    Tax Agreement. Omitted.
Section 8.3    Amendment. Any amendment hereto shall be in writing and signed by
all parties hereto. No waiver of any of the provisions of this Agreement shall
be valid unless in writing and signed by the party against whom enforcement is
sought.
Section 8.4    Entire Agreement; Counterparts; Applicable Law. This Agreement
(a) constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof, (b) may be executed in several counterparts, each of
which will be deemed an original and all of which shall constitute one and the
same instrument and (c) shall be governed in all respects, including validity,
interpretation and effect, by the laws of the State of Texas without giving
effect to the conflict of law provisions thereof.
Section 8.5    Assignability. This Agreement shall be binding upon, and shall be
enforceable by and inure to the benefit of, the parties hereto and their
respective heirs, legal representatives, successors and assigns; provided,
however, that this Agreement may not be assigned (except by operation of law) by
any party without the prior written consent of the other parties, and any
attempted assignment without such consent shall be void and of no effect.
Section 8.6    Titles. The titles and captions of the Articles, Sections and
paragraphs of this Agreement are included for convenience of reference only and
shall have no effect on the construction or meaning of this Agreement.
Section 8.7    Third Party Beneficiary. No provision of this Agreement is
intended, nor shall it be interpreted, to provide or create any third party
beneficiary rights or any other rights of any kind in any customer, Affiliate,
stockholder, partner, director, officer or employee of any party hereto or any
other Person.



20



--------------------------------------------------------------------------------




Section 8.8    Severability. If any provision of this Agreement, or the
application thereof, is for any reason held to any extent to be invalid or
unenforceable, the remainder of this Agreement and application of such provision
to other Persons or circumstances will be interpreted so as to reasonably effect
the intent of the parties hereto. The parties further agree to replace such void
or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the economic, business and
other purposes of the void or unenforceable provision and to execute any
amendment, consent or agreement deemed necessary or desirable by a party to
effect such replacement.
Section 8.9    Equitable Remedies. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any federal or state court
located in the State of Texas (as to which the parties agree to submit to
jurisdiction for the purposes of such action), this being in addition to any
other remedy to which they are entitled at law or in equity.]
Section 8.10    Attorneys’ Fees. In connection with any litigation or a court
proceeding arising out of this Agreement, the prevailing party shall be entitled
to recover all costs incurred, including reasonable attorneys’ fees and legal
assistants’ fees and costs whether incurred prior to trial, at trial or on
appeal.
Section 8.11    Notices. Any notice or demand which must or may be given under
this Agreement or by law shall, except as otherwise provided, shall be in
writing and shall be deemed to have been given (i) five (5) Business Days
following sending by registered or certified mail, postage prepaid, (ii) when
sent, if sent by facsimile, (iii) when delivered, if delivered personally to the
intended recipient, and (iv) one (1) Business Day following sending by overnight
delivery via a national courier service and, if each case, addressed to a party
at the following address for such party.
(a) in the case of a notice to any Ashford Select Entity, at the following
address and telecopy number:
Ashford Hospitality Select Limited Partnership

c/o Ashford Hospitality Advisors LLC
14185 Dallas Parkway, Suite 1100
Dallas, Texas 75254
Attention: Chief Operating Officer
Phone: (972) 496-9600
Fax: (972) 490-9605


(b) in the case of a notice to Seller, at the following address and telecopy
number:
Ashford TRS VI Corporation


c/o Ashford Hospitality Trust, Inc.



21



--------------------------------------------------------------------------------




14185 Dallas Parkway, Suite 1100
Dallas, Texas 75254
Phone: (972) 490-9600
Fax: (972) 490-9605


(c) in each case, with a copy to:
Andrews Kurth LLP
1717 Main Street, Suite 1700
Dallas, TX 75201
Attention: Muriel C. McFarling
Section 8.12    Computation of Time. Any time period provided for herein which
shall end on a Saturday, Sunday or legal holiday shall extend to 5:00 p.m. of
the next full Business Day. All times are Central Standard Time.
Section 8.13    Survival. It is the express intention and agreement of the
parties hereto that the representations, warranties and covenants of Seller and
the Ashford Select Entities set forth in this Agreement shall survive the
consummation of the transactions contemplated hereby as set forth in Section
7.5(b).
Section 8.14    Time of the Essence. Time is of the essence with respect to all
obligations of Seller, and the Ashford Select Entitles under this Agreement.
[Signature Pages to Follow]





22



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the Agreement to be duly executed on its behalf, as of the date first
above written.
SELLER:


ASHFORD TRS IV CORPORATION


By: /s/ DERIC EUBANKS
Name: Deric Eubanks
Title: President








ASHFORD SELECT ENTITIES:


ASHFORD HOSPITALITY SELECT, INC.


By: /s/ DAVID BROOKS
Name: David Brooks
Title: Chief Operating Officer and General Counsel




ASHFORD HOSPITALITY SELECT LIMITED PARTNERSHIP


By:
Ashford OP Select General Partner LLC, its general partner







By: /s/ DAVID BROOKS
Name: David Brooks
Title: Vice President













[Signature Page to the Purchase and Sale Agreement - Jacksonville]



--------------------------------------------------------------------------------




Exhibit A
Property


Property
Seller
Purchased Entity
Equity Interest
Assignee
Relationship to Property
Residence Inn Jacksonville, 10551 Deerwood Park Blvd
Jacksonville, FL
Ashford TRS VI Corporation
RFS SPE 2000 LLC
100% member interest
Ashford Select OP
Ashford TRS VI Corporation owns 100% of RFS SPE 2000 LLC, which owns (a) 100% of
Ashford Jacksonville IV GP LLC, which owns a 0.5% GP interest in, (b) and a
99.5% limited partnership interest in, Ashford Jacksonville IV LP, which owns
100% of the Residence Inn Jacksonville.








Exhibit A-1



--------------------------------------------------------------------------------




Exhibit B
Formation Transactions









Exhibit B-1



--------------------------------------------------------------------------------




Exhibit C
List of Subsidiaries of Purchased Entity


Purchased Entity
Subsidiary Entities
RSF SPE 2000 LLC
Ashford Jacksonville IV GP LLC
Ashford Jacksonville IV LP












Exhibit C-1



--------------------------------------------------------------------------------




Exhibit D
Form of Assignment and Assumption Agreement



Exhibit D-1



--------------------------------------------------------------------------------




SCHEDULE 4.15
Existing Loan
1.
Loan in the original principal amount of $10,800,000 made by German American
Capital Corporation, as lender, to Ashford Jacksonville IV LC, as borrower, on
December 20, 2013 with respect to the Residence Inn, Jacksonville, Florida,
having an outstanding principal amount as of the Closing Date of $10,651,706.












Schedule 4.15 - 1



--------------------------------------------------------------------------------




SCHEDULE 7.1
Retained Ashford Trust Guaranteed Obligations
1.
Franchise Agreement with respect to Residence Inn by Marriott located at 10551
Deerwood Park Blvd., Jacksonville, Florida, dated May 21, 2007, between Marriott
International, Inc. and Ashford TRS Jacksonville IV LLC, as amended.








Schedule 7.1 - 1

